Order filed November 21, 2013




                                       In The

        Eleventh Court of Appeals
                                    __________

                                No. 11-13-00310-CV
                                    __________

                         ROGER MUNIZ, Appellant
                                         V.
          UNIQUE INTEGRATED ENERGY, LLC, Appellee


                    On Appeal from the 238th District Court
                                Midland County, Texas
                         Trial Court Cause No. CV49674


                                     ORDER
      Appellant, Roger Muniz, filed an accelerated appeal from an order granting
a temporary injunction against him. In the order, the trial court enjoined Appellant
from continuing to engage in the business affairs of Intervenor/Defendant,
RoxWell Performance Drilling, LLC, for which the trial court subsequently
appointed a receiver. Appellant has now filed in this court a notice of suggestion
of bankruptcy. See TEX. R. APP. P. 8.1. The notice indicates that RoxWell has
filed a voluntary petition seeking bankruptcy protection under Chapter 11 of the
United States Bankruptcy Code. Therefore, pursuant to TEX. R. APP. P. 8.2, we
abate this appeal. The parties are requested to inform this court of the resolution of
the bankruptcy proceeding or any other event that would allow this appeal to be
reinstated. See TEX. R. APP. P. 8.3.
      This appeal is abated.


                                                    PER CURIAM


November 21, 2013
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2